DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0073647 on the IDS dated 12/16/2021 (“Takabayashi”) in view of Non-Patent Literature CloudNet: Dynamic Pooling of Cloud Resources by Live WAN Migration of Virtual Machines (“Wood”) and Non-Patent Literature A Hybrid Local Storage Transfer Scheme for Live Migration of I/O Intensive Workloads (“Nicolae”). 

Regarding claim 1, Takabayashi teaches
A method, comprising:
as part of a planned failover procedure, performing operations comprising: (Fig. 4, [0066], [0074]: planned switchover for maintenance)
connecting a replica OS [image] to a replica VM; (Fig. 4, [0066]: redundant operation mode in which the first host computer 110 is in the active state 210 and the second host computer 130 is in the standby state 230 ([0056]: in the redundant operation mode, the second host computer 130 mirrors an executable image of the first virtual machine 120 to an executable image of the second virtual machine 140 while stopping the execution of the second virtual machine 140. [0034], [0035]: each virtual machine has an operating system executing on it)
powering up the replica VM; ([0071]: the second host computer ([0035]: executing the second virtual machine 140) receives the secondary boot instruction). 
booting an OS of the replica VM; ([0071]: the second host computer ([0035]: executing the second guest operating system 142) receives the secondary boot instruction)
disconnecting a source VM from a network; and (Fig. 4, [0074]: outputting a reboot instruction and a standby boot instruction to the first host computer 110 (Fig. 1, [0038]: The client 160 is connected to the first host computer 110 and the second host computer 130 via the network 180). Fig. 4, [0075]: the client 160 is temporarily disconnected from the communication with the first host computer 110).
…
wherein IOs issued by an application at the source VM continue to be processed by the source VM while the replica OS disk is connected, the replica VM is powered up, and the OS of the replica VM is booted. (Fig. 4, [0075]: communications for services for the client 160 are provided by the first computer 110 ([0058]: through first application 124) until the switchover operation).
Takabayashi does not teach an OS disk or the remaining limitations.

Wood teaches
disconnecting a source VM from a network; and (Pg. 1572, Sect. A-2: pause the VM for memory transfer, which results in downtime for the application over WAN)
connecting replica data disks to the replica VM, (Pg. 1575, Sect. B: DRBD is switched to dual primary mode during the switchover, allowing the VM to write to the synchronized disk (Pg. 1574, Sect. V: disks) at the destination host once the memory state migration is complete)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Wood’s migration with Takabayashi’s migration. Takabayashi is trying to reduce the time required for maintenance, which requires a migration (Takabayashi, [0074], [0079]), and Wood helps achieve this by minimizing total migration time (Wood, Pg. 1569, Sect. I, Col. 1).
Wood does not teach an OS disk or the remaining limitations. 

Nicolae teaches
connecting a replica OS disk to a replica VM; (Pg. 89, Sect. 4.2: deploy a VM instance from a downloaded base disk image (Pg. 88, Sect. 4.1-Transfer only the modified contents of the VM disk image to the destination: base disk image holds the operating system files))
powering up the replica VM; (Pg. 89, Sect. 4.2: deploy a VM instance from a downloaded base disk image)
booting an OS of the replica VM; (Pg. 89, Sect. 4.2: deploy a VM instance from a downloaded base disk image (Pg. 88, Sect. 4.1-Transfer only the modified contents of the VM disk image to the destination: base disk image holds the operating system files))
…
connecting replica data disks to the replica VM, (Pg. 88, Sect. 4.1-Hybrid active push-prioritized prefetch strategy: As long as the hypervisor did not transfer control to the destination, the source VM actively pushes all local disk content to the destination. Pg. 90, Sect 4.3, Col. 1, Pg. 91, Fig. 2: the destination VM is given control of IO to the disks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Takabayashi and Wood’s migration with Nicolae’s migration, which distinguishes between the OS disk 

Regarding claim 2, Takabayashi further teaches
processing of the IOs at the source VM stops when the source VM is disconnected from the network (Fig. 4, [0075]: communications for services for the client 160 are provided by the first computer 110 ([0058]: through first application 124) until the switchover operation). 
 
	Regarding claim 3, Takabayashi further teaches
	after booting the OS and before disconnecting the source VM, setting a new IP address and/or network configuration for the replica VM (Fig. 4, [0071]: the second platform 134 assigns both of NetAddr-A and NetAddr-S to the second guest operating system 142).

	Regarding claim 5, Wood further teaches
	wherein the operations further comprise, after disconnection of the source VM and before connecting the replica data disks to the replica VM, connecting the replica VM to the network (Pg. 1572-1573, Sect. A-3: the destination host preemptively sends the ARP message, which advertises the VM's MAC and IP address and allows open network connections to be redirected, immediately after the VM is paused for the final iteration of the memory transfer. The ARP propagates through the network in parallel with the data sent during the final iteration of memory transfer. Pg. 1575, Sect. B: after memory state migration, the VM can write to the synchronized disk (Pg. 1574, Sect. V: disks) at the destination host). 

	Regarding claim 6, Wood further teaches
	running the application at the replica VM after the replica data disks are connected to the replica VM (Pg. 1572, Sect. A-2: application does not run on the destination site until migration is complete (Pg. 1575, Sect. B: after memory state migration and the DRBD is switched to dual primary mode during the switchover)).

	Regarding claim 7, Takabayashi further teaches
	configuring VM hardware of the replica VM after the replica OS disk is connected to the replica VM. (Fig. 4, [0071]: the second platform 134 assigns both of NetAddr-A and NetAddr-S to the second guest operating system 142).



	Claims 15-17 and 19-20, the systems that implement the methods of claims 1-3 and 5-6, are rejected on the same grounds as claims 1-3 and 5-6.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0073647 on the IDS dated 12/16/2021 (“Takabayashi”) in view of Non-Patent Literature CloudNet: Dynamic Pooling of Cloud Resources by Live WAN Migration of Virtual Machines (“Wood”) and Non-Patent Literature A Hybrid Local Storage Transfer Scheme for Live Migration of I/O Intensive Workloads (“Nicolae”) as applied to claims 1, 8, and 15 above, and further in view of US Patent Application Publication No. 2012/0054367 (“Ramakrishnan”).

Regarding claim 4, Wood further teaches
after disconnection of the source VM, flushing a buffer of the source VM…(Pg. 1572, Sect. A-2: pause the VM for memory transfer, which results in downtime for the application over WAN). 
	Takabayashi, Wood, and Nicolae do not teach transferring leftover data from a volume of the source VM to a volume of the replica VM.

	after disconnection of the source VM, flushing a buffer of the source VM and transferring leftover data from a volume of the source VM to a volume of the replica VM. (Fig. 11, [0100]: pause the virtual machine to be transferred. Perform a final disk state transfer (via the disk transferor 520 (Fig. 5, [0073]: from disk 504 to disk 508)) and perform a final memory state transfer).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ramakrishnan’s migration with Takabayashi, Wood, and Nicolae’s migration. Nicolae’s reduction of data transferred from source to destination reduces migration time (Nicolae, Pg. 86-87-Migration time), which would address Ramakrishnan problem with slow migrations due to the amount of data to be transferred (Ramakrishnan, [0004]). 

	Claim 11, the non-transitory storage medium that implements the method of claim 4, is rejected on the same grounds as claim 4. 

Claim 18, the system that implements the method of claim 4, is rejected on the same grounds as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2008/0222375: Replicating the disk image, continuously sending disk deltas, replicating memory, suspending the virtual machine, transferring remaining memory, and migrating the virtual machine. 
US Patent Application Publication No. 2009/0007106: Replicating low volatility data and immutable data, suspending the virtual machine, replicating high volatility data and remaining low volatility data, and migrating the virtual machine. 
US Patent Application Publication No. 2017/0199755: Instantiating a virtual machine and its operating system using custom settings. Migrating a virtual machine using incremental snapshots of disk and transfer of memory after suspension of the virtual machine.                                                                                                                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113